Exhibit 10.2




FIRST AMENDMENT TO PROMISSORY NOTE






This First Amendment to Promissory Note ("First Amendment") is made as of this
7th day of April 2017 and amends that certain Promissory Note dated Ju ly 6,
2016 (the "Note") by OS TYBEE, LLC, a Georgia limited liability company (“OS
Tybee”), SB TYBEE, LLC, a Georgia limited liability company (“SB Tybee”), and JV
JEFFERSONVILLE, LLC, a Georgia limited liability company (“JV Jeffersonville”),
jointly and severally, (collectively referred to as “Maker”), in favor of ADCARE
HEALTH SYSTEMS, INC., a Georgia corporation (hereinafter, “Holder”), pursuant to
which Maker was entitled to borrow from Holder the principal sum of up to ONE
MILLION AND 00/100 DOLLARS ($1,000,000.00), together with simple interest
accruing on the unpaid balance of this Note at a rate equal to Thirteen and
one-half percent (13.5%) per annum (the “Interest Rate”). Maker and Holder
desire and agree to amend the Note as follows:


PRINCIPAL BALANCE/PAYDOWN. Maker and Holder acknowledge and agree that as of the
date hereof, the principal balance due under the Note including accrued interest
is Nine Hundred Twenty Thousand Two Hundred Seventeen Dollars ($920,217). As of
the date hereof, Maker is securing a loan from Congressional Bank ("Bank") which
will be senior to this Note, pursuant to a Revolving Credit and Security
Agreement (the "Senior Loan Documents"). Upon receipt of the funds from Bank,
Maker shall immediately remit $80,000 to Holder, leaving a principal balance of
Eight Hundred Forty Thousand Two Hundred Seventeen Dollars ($840,217) which
Maker shall repay to Holder in accordance with the terms of this Note. Maker
shall not be entitled to make any further draws or borrow any more funds from
Holder under this Note.


MATURITY DATE. The Maturity Date is three years and six months from the date
hereof but Maker may extend the date for six months provided (i) Bank extends
the loan under the Senior Loan Documents for at least one year, (ii) Maker is
current on all amortization payments called for in the Amortization Schedule,
and (ii) Maker is not in default under the Note or its subleases for the
Facilities at such time.


INTEREST RATE. The Interest Rate shall increase by One Percent (1%) on the
anniversary date of this Note until paid in full.


AMORTIZATION PAYMENTS. The principal balance due under the Note is to be
amortized at the Interest Rate which, with the increases in the Interest Rate,
results in monthly payments as set forth on the amortization schedule attached
hereto (the "Amortization Schedule"). Maker shall make these payments to Holder
on the first day of each calendar month through the Maturity Date but subject to
Maker's satisfaction and compliance with the covenants and restrictions in the
Senior Loan Documents, including but not limited to, the Fixed Charge Coverage
Ratio, as defined therein. Interest will accrue on any payment called for in the
Amortization Schedule but which Maker does not pay to Holder due to the
restriction in the Senior Loan Documents ("Deferred Payments"). Maker shall
promptly pay any Deferred Payments as soon as it is able to do so in compliance
with the Senior Loan Documents. In no event will Maker distribute any funds to
any shareholders or officers as dividends, bonuses,


1

--------------------------------------------------------------------------------





distributions or the like (collectively, "Disbursements") while any Deferred
Payments are outstanding or if such Disbursements would cause Maker to defer
payments in the future.


BALLOON PAYMENT. Maker shall pay the entire remaining principal sum of this Note
together with all accrued and unpaid interest in a balloon payment on the
Maturity Date.


All other terms and conditions of the Note not expressly amended above are
hereby reaffirmed by Maker and remain in full force and effect.


[Signatures begin on the following page.]


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Maker has executed and delivered this First Amendment
effective as of the day and year first above written.


OS TYBEE LLC,
a Georgia limited liability company
OS TYBEE LLC,
a Georgia limited liability company
By: Name
                                        a102firstamendmenttop_image1.jpg
[a102firstamendmenttop_image1.jpg]David Lemcke


Title: CFO     


SB TYBEE LLC,
a Georgia limited liability company
By: Name
                                        a102firstamendmenttop_image1.jpg
[a102firstamendmenttop_image1.jpg]David Lemcke


Title: CFO     


JV JEFFERSONVILLE, LLC,
a Georgia limited liability company
By: Name
                                        a102firstamendmenttop_image1.jpg
[a102firstamendmenttop_image1.jpg]David Lemcke


Title: CFO     




Holder acknowledges and agrees to this First Amendment as of the date set forth
above:


ADCARE HEALTH SYSTEMS, INC.,
a Georgia corporation


By:_______________
Name:_____________     Title:______________




3